DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Status of the claims, Claims 1-9 and 20-30 are pending. Claim 1 is preliminary amended. New claims 20-30 are entered. 
Claim Interpretation
With respect to claims 1-9 and 20-30, the effective filing date for the continuation is 08/14/2018, the filing date of the Parent application, as the previous disclosures do not support for the utilization of a product Heavy Marine Fuel Oil, as a feedstock for refinery unit downstream, as claimed.  
With respect to claims 1-9 and 20-30, the Examiner interprets the claims to recite limitations to processes for upgrading (e.g. hydroprocessing) a Heavy Marine Fuel Oil with high sulfur concentration to produce an intermediate product that is discharged to a subsequent refinery unit.
The claims do not pertain to methods of producing Heavy Marine Fuel Oils, even though, the claims look similar the parent patent US 10,563,132 of the current continuation application. 	
With respect to claims 1-9, the related to a process for treating a Heavy Sulfur Marine Fuel Oil (Feedstock HMFO), which the applicant describes in paragraph 0025 (US 2020/0095509) as a petroleum product fuel compliant with the ISO 8217 (2017) standards for the physical properties or characteristics of a merchantable HMFO except 
The applicant further states that the Feedstock HMFO should exhibit the Bulk Properties of: a maximum of kinematic viscosity at 50.degree. C. (ISO 3104) between the range from 180 mm.sup.2/s to 700 mm.sup.2/s; a maximum of density at 15.degree. C. (ISO 3675) between the range of 991.0 kg/m.sup.3 to 1010.0 kg/m.sup.3; a CCAI in the range of 780 to 870; and a flash point (ISO 2719) no lower than 60.degree. C, Examiner notes these characteristic relate to a RMA and RMK type marine fuels i.e. residual marine fuel oils (see paragraph 0034, US 2020/0095509)(see ISO 8217:2017 table 2).  
The applicant further states that Environmental Contaminates other than sulfur that may be present in the Feedstock HMFO over the ISO requirements may include vanadium, nickel, iron, aluminum and silicon substantially reduced by the process of the present invention (see paragraph 0034).
Thus for Examination of the record, the intended meaning of a Feedstock HMFO, is a feedstock that is at least compliant with at least one of kinematic viscosity, density, CCAI and flash point of a RMA or RMK type marine fuel oils. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2-5, the claim recites limitation to a Feedstock HMFO that is complaint with ISO 8217, and then states that it has a sulfur content between the range of 5.0 wt. % to 1.0 wt. %.  It is the Examiner position that these two statement are contradictory to each other, as the limit of sulfur for an ISO 8217 compliant Feedstock would be at most 3.5 wt .% sulfur.
Furthermore as applicant has defined the Feedstock HMFO, Environmental Contaminates other than sulfur that may be present in the Feedstock HMFO over the ISO requirements may include vanadium, nickel, iron, aluminum and silicon substantially reduced by the process of the present invention.
Thus the Feedstock HMFO, cannot be compliant with ISO 8217.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 20, 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deimund et al (US 2019/0078027)  in view of Weiss et al (WO 2018/073018).
Regarding claim 1, Deimund discloses a process for treating a High Sulfur Marine Fuel oil for use as a feedstock in a subsequent refinery unit (Deimund discloses problems in the art with the of utilization high sulfur heavy aromatic fuel oil (HAFO, similar to the applicant Heavy Marine Fuel Oil) in view of the new strict environmental requirements, and further discloses a process upgrade a HAFO feedstock into a low sulfur fuel oil product (LFSO) , see paragraph 0003-0007,  and further discloses utilizing the LFSO as feedstock to a FCC unit, see paragraph 0034-0035), the process comprising:
mixing a quantity of Feedstock Heavy Marine Fuel Oil (FHMFO) with a quantity of activating gas (treat gas) mixture to a Feedstock Mixture (see paragraph 0057); 

and discharging the PHMFO to the subsequent refinery (see paragraph 0035, additionally ~343°C + fraction can be used as FCC feedstock).
Deimund does not however disclose an explicit separation step whereby the process mixture is separated a PHMFO from the process mixture, as claimed.
 However Deimund discloses that the hydroprocessed effluent comprises a light fraction ~371°C – that can be utilized for low sulfur diesel and a ~343°C + fraction that can be utilized for LFSO (see paragraph 0034).
Weiss discloses a process for the hydrotreating and separation of a hydrotreated residue fraction for the production of Marine Fuels, wherein after hydrotreatment, a hydrotreated fraction is separated to produce a fraction that is sent to an FCC unit (see abstract).    
Thus it would have been obvious to one with ordinary skill in the art at the time of filing to readily modify the Deimund process with a separation step, to recover the PHMFO products from the process mixture, and subsequently send that PHMPO to a FCC unit as claimed, as said steps are conventional and shown by Weiss. 
With respect to claim 2, the prior combination teaches the limitation of claim 1.
Deimund discloses wherein FHMFO is compliant with at least one property of ISO 8217 and has a sulfur content of about 3 wt. % (see paragraph 0003 and 0007) and wherein PHMFO  has a sulfur content of less than ~< 0.1 wt. % (see paragraph 0034).

Deimund further discloses producing a light to middle distillate, wherein said light middle distillate having a maximum boiling point less than 650°F (see paragraph 0034, fraction ~343°C-).
For clarification purposes the main rejection introduces a fractionation at the ~343°C+, thus implicitly a ~343°C- i.e. less than 650°F is collected.
With respect to claim 4, the prior combination teaches the limitation of claim 2.
Deimund further discloses wherein the one or more catalysts comprises: 
a porous inorganic oxide catalyst carrier and a transition metal catalyst (see paragraph 0054), 
wherein the porous inorganic oxide catalyst carrier Is at least one carrier selected from the group consisting of alumina, alumina/boria carrier, a carrier containing, metal-containing aluminosilicate alumina/phosphorus carrier, alumina/alkaline earth metal compound carrier, alumina/titania carrier and alumina/zirconia carrier (see paragraph 0054), and 
wherein the transition metal catalyst is one or more metals selected from the group consisting of group 6, 8, 9 and 10 of the Periodic Table (see paragraph 0054); 
and wherein the Activating Gas is selected from mixtures of nitrogen, hydrogen, carbon dioxide, gaseous water, and methane, such that Activating Gas has an ideal gas partial pressure of hydrogen (pH2) greater than 80% of the total pressure of the Activating Gas mixture (P) (see paragraph 0057).
 With respect to claim 5, the prior combination teaches the limitation of claim 4.

With respect to claim 6, the prior combination teaches the limitation of claim 1.
Deimund further discloses wherein PHMFO has a sulfur content of less than ~< 0.1 wt. % and is utilized in a subsequent refinery such as an FCC (see paragraph 0034).
Regarding claim 20, Deimund discloses a process for treating a High Sulfur Marine Fuel oil for use as a feedstock in a subsequent refinery unit (Deimund discloses problems in the art with the of utilization high sulfur heavy aromatic fuel oil (HAFO, similar to the applicant Heavy Marine Fuel Oil) in view of the new strict environmental requirements, and further discloses a process upgrade a HAFO feedstock into a low sulfur fuel oil product (LFSO) , see paragraph 0003-0007,  and further discloses utilizing the LFSO as feedstock to a FCC unit, see paragraph 0034-0035), the process comprising:
mixing a quantity of Feedstock Heavy Marine Fuel Oil (FHMFO) having a sulfur content from about 0.5 wt. %  to about 6 wt.% (see paragraph 0033) with a quantity of activating gas (treat gas) mixture to a Feedstock Mixture (see paragraph 0057); 
contacting the Feedstock mixture with one or more catalyst under reactive conditions to form a Process Mixture (see paragraph 0034), wherein the Process Mixture includes a Product Heavy Marine Fuel Oil component (PHMFO)  (see paragraph 0034, ~343°C + fraction can be collected as  <~0.1 wt.% S bunker fuel);

Deimund does not however explicitly disclose wherein feedstock Heavy marine fuel oil is complaint with at least of the grades of ISO 8217:2017.
However Deimund discloses wherein feedstock is a Heavy Aromatic Fuel oil (see paragraph 0003).
Thus it would have been obvious to one with ordinary skill in the art at the time of filing to understand that the fuel oil disclosed by Deimund is a residual type marine fuel oil and thus complies with at least one grade ISO 8217:2017 with the exception of sulfur content. 
Deimund does not however disclose an explicit separation step whereby the process mixture is separated a PHMFO from the process mixture, as claimed.
 However Deimund discloses that the hydroprocessed effluent comprises a light fraction ~371°C – that can be utilized for low sulfur diesel and a ~343°C + fraction that can be utilized for LFSO (see paragraph 0034).
Weiss discloses a process for the hydrotreating and separation of a hydrotreated residue fraction for the production of Marine Fuels, wherein after hydrotreatment, a hydrotreated fraction is separated to produce a fraction that is sent to an FCC unit (see abstract).    
Thus it would have been obvious to one with ordinary skill in the art at the time of filing to readily modify the Deimund process with a separation step, to recover the PHMFO products from the process mixture, and subsequently send that PHMPO to a FCC unit as claimed, as said steps are conventional and shown by Weiss. 

Deimund further discloses wherein the product HMFO is complaint with ISO 8217 table 2 (see paragraph 0024), sulfur content of 0.5 wt. % (see paragraph 0025) and further disclose wherein MCR content is less than 2.5 wt.% (see paragraph 0054), thus the product is an RMA types residual marine fuel oil and inherently comprises a CCAI of 850, a flash point of less than 60 °C. 
Regarding claim 26, the prior combination teaches the limitation of claim 20.  Deimund further discloses wherein the one or more catalysis is a sulfided transition metal catalyst supported on a porous inorganic oxide catalyst carrier, and is selected from the group consisting of: hydrodemetallization catalyst, hydrotransition catalysts, hydrodesulfarization catalyst and combinations of these and wherein the reactive conditions are enclosed within at least one reactor vessel, wherein the at least one reactor vessel has a configuration selected from the group consisting of: co-current fixed bed reactor, counter-current fixed bed reactor; ebulliated bed reactor, fluidized bed reactor, co-current structured bed reactor, counter-current structured bed reactor, co-current three phase bubble reactors, counter-current three phase bubble reactors, co-current reactive distillation reactors, counter-current reactive distillation reactors, co-current high flux Page 7 of 14Docket No. 2018-0014-USN2 reactor, counter-current high flux reactor, co-current liquid full reactor, counter-current liquid full reactor, and combinations thereof,

Allowable Subject Matter
Claims 7-9, 21-22, 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 With respect to claim 7, the claim recites limitation to the utilization of the PHMFO with nickel and vanadium content of less than 100ppmw being used in an anode grade coking process, that is not taught or suggest by the closest prior art, Deimund (US 2019/0078027).
With respect to claim 8, the claim recites limitation to the utilization of the PHMFO with nickel and vanadium content of less than 100ppmw being used in an needle grade coking process, that is not taught or suggest by the closest prior art, Deimund (US 2019/0078027).
With respect to claim 9, the claim recites limitation to the utilization of the PHMFO with nickel and vanadium content of less than 500 ppmw being used in an FCC process, that is not taught or suggest by the closest prior art, Deimund (US 2019/0078027), examiner notes MCR content of the Deimund process is less than 2.5 wt. %, which is not within the applicant claimed range of 5-20 wt.%.
With respect to claim 21-22, the claims recite limitations to characteristics of the feedstock that are not taught or suggested by the prior the closest prior art Deimund.
With respect to claims 25-28, the claims recite limitation to the catalyst consisting of: a hydrodemetalization catalyst, a hydro-transition catalyst and a hydrodesulfurization .       
Claims 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 29-30, the closest prior art Deimund discloses a process for treating a High Sulfur Marine Fuel oil for use as a feedstock in a subsequent refinery unit (Deimund discloses problems in the art with the of utilization high sulfur heavy aromatic fuel oil (HAFO, similar to the applicant Heavy Marine Fuel Oil) in view of the new strict environmental requirements, and further discloses a process upgrade a HAFO feedstock into a low sulfur fuel oil product (LFSO) , see paragraph 0003-0007,  and further discloses utilizing the LFSO as feedstock to a FCC unit, see paragraph 0034-0035), the process comprising:
mixing a quantity of Feedstock Heavy Marine Fuel Oil (FHMFO) with a quantity of activating gas (treat gas) mixture to a Feedstock Mixture (see paragraph 0057); 
contacting the Feedstock mixture with one or more catalyst under reactive conditions to form a Process Mixture (see paragraph 0034), wherein the Process Mixture includes a Product Heavy Marine Fuel Oil component (PHMFO)  (see paragraph 0034, ~343°C + fraction can be collected as  <~0.1 wt.% S bunker fuel);
and discharging the PHMFO to the subsequent refinery (see paragraph 0035, additionally ~343°C + fraction can be used as FCC feedstock).

However Deimund does not teach or suggest the limitations to the catalyst consisting of: a hydrodemetalization catalyst, a hydro-transition catalyst and a hydrodesulfurization catalyst.  Examiner notes Deimund utilizes a hydrocracking catalyst in conjunction with a transition metal catalyst and hydrodesulfurization catalyst, wherein a modification to Deimund cannot be made to meet the applicant claimed catalyst.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771                                                                                                                                                                                             

/Randy Boyer/
Primary Examiner, Art Unit 1771